19 A.3d 984 (2011)
206 N.J. 140
In the Matter of Carl P. GENSIB, an Attorney at Law (Attorney No. XXXXXXXXX).
D-90 September Term 2010, 067953
Supreme Court of New Jersey.
June 7, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-340, concluding that CARL D. GENSIB of NORTH BRUNSWICK, who was admitted to the bar of this State in 1990, should be censured for violating RPC 1.5(b) (failing to provide a written fee agreement) and RPC 8.4(c) (conduct involving *985 dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that CARL D. GENSIB is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.